Name: 2014/873/EU: Commission Implementing Decision of 3 December 2014 repealing Decision 2002/249/EC concerning certain protective measures with regard to certain fishery and aquaculture products intended for human consumption and imported from Myanmar (notified under document C(2014) 9057) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: fisheries;  health;  trade; NA;  foodstuff;  Asia and Oceania;  trade policy
 Date Published: 2014-12-05

 5.12.2014 EN Official Journal of the European Union L 349/61 COMMISSION IMPLEMENTING DECISION of 3 December 2014 repealing Decision 2002/249/EC concerning certain protective measures with regard to certain fishery and aquaculture products intended for human consumption and imported from Myanmar (notified under document C(2014) 9057) (Text with EEA relevance) (2014/873/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(1) thereof, Whereas: (1) Commission Decision 2002/249/EC (3) introduces certain protective measures with regard to certain fishery and aquaculture products intended for human consumption and imported from Myanmar and specifies tests to be carried out by the Member States on shrimps. (2) Decision 2002/249/EC provides that that Decision is to be reviewed in the light of the guarantees offered by the competent authorities of Myanmar and on the basis of the results of the tests carried out by the Member States. (3) It is not authorised to import aquaculture products from Myanmar into the EU. (4) All uses of chloramphenicol and nitrofurans in fishery and aquaculture products are banned in Myanmar since 16 November 2011 by Burmese Directive 6/2011. (5) The competent authorities in Myanmar have conducted monitoring tests on fishery products since the entry into force of the ban which were negative for the presence of chloramphenicol and nitrofurans. (6) No test by Member States as referred to in Article 2 of Decision 2002/249/EC on shrimps imported from Myanmar has had a non-satisfactory result since June 2009. It is therefore no longer necessary to test each consignment, in particular, with a view to detecting the presence of chloramphenicol. (7) Decision 2002/249/EC should therefore be repealed accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2002/249/EC is hereby repealed. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 December 2014. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 31, 1.2.2002, p. 1. (2) OJ L 24, 30.1.1998, p. 9. (3) Commission Decision 2002/249/EC of 27 March 2002 concerning certain protective measures with regard to certain fishery and aquaculture products intended for human consumption and imported from Myanmar (OJ L 84, 28.3.2002, p. 73).